Exhibit 10.1

 

 

 

$30,000,000

 

SENIOR SECURED SUPERPRIORITY

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

 

among

 

LODGENET INTERACTIVE CORPORATION,
as Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

and

 

GLEACHER PRODUCTS CORP.
as Administrative Agent

 

 

Dated as of [      ], 2013

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1.

Defined Terms

1

1.2.

Other Definitional Provisions

18

 

 

 

SECTION 2.

AMOUNT AND TERMS OF TERM COMMITMENTS

19

 

 

 

2.1.

The Loans

19

2.2.

Procedure for Term Loan Borrowing

20

2.3.

Repayment of Loans

20

 

 

 

SECTION 3.

[RESERVED]

21

 

 

 

SECTION 4.

GENERAL PROVISIONS APPLICABLE TO LOANS

21

 

 

 

4.1.

Optional Prepayments

21

4.2.

Mandatory Prepayments

21

4.3.

Conversion and Continuation Options

21

4.4.

Limitations on Eurodollar Tranches

22

4.5.

Interest Rates and Payment Dates

22

4.6.

Computation of Interest and Fees

23

4.7.

Inability to Determine Interest Rate

23

4.8.

Pro Rata Treatment and Payments

24

4.9.

Requirements of Law

25

4.10.

Taxes

27

4.11.

Indemnity

30

4.12.

Change of Lending Office

31

4.13.

Replacement of Lenders

31

4.14.

Evidence of Debt

31

4.15.

Illegality

32

4.16.

Priority and Liens

32

4.17.

Payment of Obligations

34

4.18.

No Discharge: Survival of Claims

34

4.19.

Special Provisions for Rolled-Up Loans

34

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

34

 

 

 

5.1.

Financial Condition

34

5.2.

No Change

35

5.3.

Corporate Existence; Compliance with Law

35

5.4.

Power; Authorization; Enforceable Obligations

35

5.5.

No Legal Bar

36

5.6.

Litigation

36

5.7.

No Default

36

5.8.

Ownership of Property; Liens

36

 

i

--------------------------------------------------------------------------------


 

5.9.

Intellectual Property

36

5.10.

Taxes

37

5.11.

Federal Regulations

37

5.12.

Labor Matters

37

5.13.

ERISA

37

5.14.

Investment Company Act; Other Regulations

38

5.15.

Subsidiaries

38

5.16.

Use of Proceeds

38

5.17.

Environmental Matters

38

5.18.

Accuracy of Information, etc.

39

5.19.

[Reserved]

39

5.20.

[Reserved]

40

5.21.

[Reserved]

40

5.22.

[Reserved]

40

5.23.

Certain Documents

40

5.24.

Insurance

40

5.25.

Reorganization Matters

40

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

41

 

 

 

6.1.

Conditions to the Closing Date

41

6.2.

Conditions to Each Extension of Credit

43

 

 

 

SECTION 7.

AFFIRMATIVE COVENANTS

45

 

 

 

7.1.

Financial Statements

45

7.2.

Certificates; Other Information

45

7.3.

Payment of Obligations

47

7.4.

Maintenance of Existence; Compliance

47

7.5.

Maintenance of Property; Insurance

47

7.6.

Inspection of Property; Books and Records; Discussions

47

7.7.

Notices

48

7.8.

Environmental Laws; ERISA

48

7.9.

[Reserved]

49

7.10.

Additional Collateral, etc.

49

7.11.

Further Assurances

49

7.12.

Use of Proceeds

49

 

 

 

SECTION 8.

NEGATIVE COVENANTS

50

 

 

 

8.1.

Financial Covenant

50

8.2.

Indebtedness

50

8.3.

Liens

51

8.4.

Fundamental Changes

52

8.5.

Disposition of Property

52

8.6.

Restricted Payments

53

8.7.

Capital Expenditures

54

 

ii

--------------------------------------------------------------------------------


 

8.8.

Investments

54

8.9.

Optional Payments of Certain Debt Instruments

55

8.10.

Transactions with Affiliates

55

8.11.

Sales and Leasebacks

55

8.12.

Hedge Agreements

56

8.13.

Changes in Fiscal Periods; Accounting Changes

56

8.14.

Negative Pledge Clauses

56

8.15.

Clauses Restricting Subsidiary Distributions

56

8.16.

Lines of Business

56

8.17.

Amendments of Constitutive Documents

57

8.18.

[Reserved]

57

8.19.

Chapter 11 Cases

57

 

 

 

SECTION 9.

EVENTS OF DEFAULT

57

 

 

 

SECTION 10.

THE ADMINISTRATIVE AGENT

62

 

 

 

10.1.

Appointment

62

10.2.

Delegation of Duties

62

10.3.

Exculpatory Provisions

62

10.4.

Reliance by the Administrative Agent

63

10.5.

Notice of Default

63

10.6.

Non-Reliance on the Administrative Agent and Other Lenders

64

10.7.

Indemnification

64

10.8.

Administrative Agent in Its Individual Capacity

65

10.9.

Successor Administrative Agent

65

10.10.

Administrative Agent Generally

65

 

 

 

SECTION 11.

MISCELLANEOUS

65

 

 

 

11.1.

Amendments and Waivers

65

11.2.

Notices

67

11.3.

No Waiver; Cumulative Remedies

68

11.4.

Survival of Representations and Warranties

68

11.5.

Payment of Expenses and Taxes

68

11.6.

Successors and Assigns; Participations and Assignments

69

11.7.

Adjustments; Set-off

73

11.8.

Counterparts

74

11.9.

Severability

74

11.10.

Integration

74

11.11.

GOVERNING LAW

74

11.12.

Submission To Jurisdiction; Waivers

75

11.13.

Acknowledgments

75

11.14.

Releases of Guarantees and Liens

75

11.15.

Confidentiality

76

11.16.

WAIVERS OF JURY TRIAL

76

11.17.

USA PATRIOT ACT

76

 

iii

--------------------------------------------------------------------------------


 

11.18.

Conflict

77

 

SCHEDULES:

 

 

 

 

 

I

 

Commitments

5.4

 

Consents, Authorizations, Filings and Notices

5.7

 

Defaults

5.9

 

Intellectual Property

5.15

 

Subsidiaries

5.23

 

Material Contracts

5.24

 

Insurance

8.2(d)

 

Existing Indebtedness

8.3(f)

 

Existing Liens

 

 

 

EXHIBITS:

 

 

 

 

 

A

 

Form of Assignment and Assumption

B

 

Form of Compliance Certificate

C

 

Form of Guarantee and Collateral Agreement

D

 

[Reserved]

E-1

 

Form of Exemption Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

E-2

 

Form of Exemption Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

E-3

 

Form of Exemption Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

E-4

 

Form of Exemption Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

F-1

 

Form of Term Note

F-2

 

Form of Rolled-Up Note

G

 

Form of Closing Certificate

H

 

Form of Interim Order

 

iv

--------------------------------------------------------------------------------


 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”), dated as of [               ], 2013 among LODGENET INTERACTIVE
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time party to this
Agreement as lenders (the “Lenders”) and Gleacher Products Corp., as
administrative agent (in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, on [·], 2013 (the “Petition Date”), the Borrower and the Guarantors (as
defined below) (collectively, the “Debtors” and, each individually, a “Debtor”)
commenced a case under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);

 

WHEREAS, from and after the Petition Date, each of the Debtors continues to
operate its business and manage its property as a debtor and a debtor in
possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code;

 

WHEREAS, prior to the Petition Date, the Prepetition Lenders (as defined below)
provided financing to the Borrower pursuant to that certain Credit Agreement,
dated as of April 4, 2007 (as amended, restated, amended and restated,
supplemented or otherwise modified through the Petition Date, the “Prepetition
Credit Agreement”), among the Borrower, Gleacher Products Corp., as
administrative agent (in such capacity, “Prepetition Agent”), and the several
banks and other financial institutions or entities from time to time party
thereto (collectively, the “Prepetition Lenders”);

 

WHEREAS, each of the Prepetition Guarantors (as defined below) guaranteed the
Borrower’s obligations under the Prepetition Credit Agreement pursuant to that
certain Guarantee and Collateral Agreement, dated as of April 4, 2007, among the
Borrower, certain of its subsidiaries and the Administrative Agent; and

 

WHEREAS, the Debtors have requested the Lenders make post-petition loans and
advances and provide other financial or credit accommodations to the Debtors,
and the Lenders have agreed, subject to the conditions set forth herein, to
extend certain credit facilities to the Borrower, in an aggregate principal
amount not to exceed $30,000,000 (consisting of $15,000,000 of Term Loans and
$15,000,000 of Rolled-Up Loans).

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1.         Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Adequate Protection Parties”: the Prepetition Agent and the Prepetition
Lenders.

 

“Adequate Protection Payments”: as defined in Section 5.16.

 

--------------------------------------------------------------------------------


 

“Administrative Agent”: as defined in the preamble to this Agreement.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the aggregate amount of such Lender’s Term Commitments at such time
and (c) the aggregate then unpaid principal amount of such Lender’s Rolled-Up
Loans.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble to this Agreement.

 

 “Applicable Margin”: a percentage per annum equal to (a) 7.0% for Eurodollar
Loans and (b) 6.0% for Base Rate Loans.

 

“Approved Fund”: as defined in Section 11.6(b).

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by Section 8.5) that yields
gross proceeds to any Group Member (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $200,000.

 

“Assignee”: as defined in Section 11.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

 

“Bankruptcy Code”: as defined in the recitals to this Agreement.

 

“Bankruptcy Court”: as defined in the recitals to this Agreement.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%
and (c) the Eurodollar Rate that would be calculated as of such day (or, if such
day is not a Business Day, as of the next preceding Business Day) in respect of
a proposed Eurodollar Loan with a one-month interest period plus 1.0% and (d)
2.5%.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum in the Money Rates section of the Wall Street Journal (or, if such ceases
to be so published, as quoted from such other generally available and
recognizable source as the Administrative Agent

 

2

--------------------------------------------------------------------------------


 

may reasonably select).  Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate,
respectively.

 

“Base Rate Loans”: Term Loans the rate of interest applicable to which is based
upon the Base Rate.

 

“Benefited Lender”: as defined in Section 11.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble to this Agreement.

 

“Borrower Credit Agreement Obligations”: as defined in the Guarantee and
Collateral Agreement.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder; provided
that such Business Day shall be an Initial Funding Date or Subsequent Term Loan
Funding Date.

 

“Business”: as defined in Section 5.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City and Sioux Falls, South Dakota are authorized
or required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) that are included in
“property and equipment additions” or comparable items reflected in the
consolidated statement of cash flows of such Person and its Subsidiaries. For
purposes hereof, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment shall be included in
Capital Expenditures only to the extent the gross amount of such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time. Capital Expenditures shall exclude any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance proceeds
or condemnation awards relating to any such damage, loss, destruction or
condemnation.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the

 

3

--------------------------------------------------------------------------------


 

capitalized amount thereof at such time determined in accordance with GAAP;
provided, that any change in GAAP after the Closing Date will not cause any
lease that was not or would not have been a capital lease prior to such change
to be deemed a capital lease.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Carve-Out”: as defined in the applicable DIP Order.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $100,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw Hill Companies, Inc. (“S&P”) or P-2 by Moody’s Investors Service, Inc.
(“Moody’s”), or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which have 95% of assets invested in assets satisfying
the requirements of clauses (a) through (f) of this definition or money market
funds that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii)
are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of at
least $500,000,000.

 

“Chapter 11 Cases”: the chapter 11 cases of the Borrower and the Guarantors
which are being jointly administered under the Bankruptcy Code and are pending
in the Bankruptcy Court.

 

“Closing Date”: the first date all the conditions precedent in Section 6.1 are
satisfied or waived in accordance with Section 11.1, which shall be no later
than two (2) Business Days after the Interim Order is entered by the Bankruptcy
Court.

 

4

--------------------------------------------------------------------------------


 

 “Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document or the DIP
Orders.  Notwithstanding anything to the contrary, “Collateral” shall not
include any Excluded Equity.

 

“Committee”: collectively, if applicable, the official committee of unsecured
creditors and any other official committee formed, appointed or approved in any
Chapter 11 Case and each of such committees shall be referred to herein as a
“Committee”.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Term Commitment.

 

“Confirmation Order”: as defined in Section 9(l)(x).

 

“Consummation Date”: the date of the substantial consummation (as defined in
section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court.

 

“Continuing Directors”: the directors of the Borrower on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Cumulative Net Cash Flow”: as defined in Section 8.1.

 

5

--------------------------------------------------------------------------------


 

“Debtor”: as defined in the recitals to this Agreement.

 

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“DIP Budget”: collectively, the forecast delivered by the Borrower to the
Administrative Agent on the Closing Date detailing the Loan Parties’ anticipated
weekly cash receipts and disbursements and anticipated weekly cash flow
projections, on a consolidated basis for the Loan Parties for the period
commencing with the week ended January 25, 2013 and ending on or around the date
that is 90 days following the Petition Date, in form and substance satisfactory
to the Required Lenders, as modified or supplemented from time to time by
additional budgets to which the Borrower and the Required Lenders’ mutually
agree.

 

“DIP Liens”: as defined in the Interim Order or Final Order, as applicable.

 

“DIP Order”: the Interim Order or Final Order, as applicable under the
circumstances.

 

“DIP Permitted Liens”: as defined in Section 4.16(a)(iii).

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any direct or indirect Subsidiary of the Borrower other
than a Foreign Subsidiary.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for

 

6

--------------------------------------------------------------------------------


 

deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Reuters Screen
LIBOR01 Page (or otherwise on such screen), the “Eurodollar Base  Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which major
financial institutions reasonably satisfactory to the Administrative Agent are
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.  Notwithstanding the foregoing the
Eurodollar Base Rate shall not be less than 1.5% per annum.

 

“Eurodollar Loans”: Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excluded Equity”: any voting stock in excess of 65% of the outstanding voting
stock of any Foreign Subsidiary.  For the purposes of this definition, “voting
stock” means, with respect to any issuer, the issued and outstanding shares of
each class of stock of such issuer entitled to vote (within the meaning of
Treasury regulation § 1.956-2(c)(2)).

 

“Facility”: each of (a) the Term Commitments and the Term Loans made hereunder
and (b) the Rolled-Up Loans.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

7

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions as reasonably determined by the Administrative
Agent from federal funds brokers of recognized standing selected by it.

 

“Fee Letter”: the fee letter, dated as of December 30, 2012, among the Borrower,
the Administrative Agent and the other parties party thereto.

 

“Final Order”: as defined in Section 6.2(d).

 

“Foreign Subsidiary”: any direct or indirect Subsidiary (i) organized under the
laws of any jurisdiction outside the United States, (ii) that is treated as a
partnership or disregarded entity for United States federal income tax purposes
and substantially all of whose assets consist of Capital Stock of one or more
Foreign Subsidiaries or (iii) that is a Subsidiary of a Foreign Subsidiary.

 

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrower and its Domestic
Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2)

 

8

--------------------------------------------------------------------------------


 

to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”: the collective reference to the Subsidiary Guarantors.

 

“Hedge Agreements”: any agreement with respect to any swap, forward, future, cap
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Sections 8.2 and 9(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness

 

9

--------------------------------------------------------------------------------


 

expressly provide that such Person is not liable therefor. For purposes of
clause (j) above, the principal amount of Indebtedness in respect of Hedge
Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated. Anything to the
contrary in the foregoing notwithstanding, the following shall not constitute
Indebtedness: (1) accrued expenses and trade accounts payable arising in the
ordinary course of business and (2) any indebtedness that has been defeased in
accordance with GAAP or defeased pursuant to the deposit of cash (in an amount
sufficient to satisfy all obligations relating thereto at maturity or
redemption, as applicable, including all payments of interest and premium, if
any thereon) in a trust or account created or pledged for the sole benefit of
the holders of such indebtedness, and subject to no other Liens, in accordance
with the other applicable terms of the instrument governing such indebtedness.

 

“Initial Funding Date”: as defined in Section 2.1(a).

 

“Initial Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make an Initial Term Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Initial Term
Commitment” opposite such Lender’s name on Schedule I hereto or, if such Lender
has entered into one or more Assignments and Assumptions, set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 11.6(b)(iv) as such Lender’s “Initial Term Commitment”.  The original
aggregate amount of the Initial Term Commitments is $5,000,000.

 

“Initial Term Loans”: as defined in Section 2.1(a).

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
fiscal month to occur while such Loan is outstanding and the final maturity date
of such Loan, (b) as to any Eurodollar Loan having an Interest Period of one
month, the last day of such Interest Period, (c) as to any Eurodollar Loan
having an Interest Period longer than one month, each day that is one month, or
a whole multiple thereof, after the first day of such Interest Period and the
last day of such Interest Period and (d) as to any Loan, the date of any
repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two or three months thereafter, as
selected by the Borrower in its notice of

 

10

--------------------------------------------------------------------------------


 

borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one, two
or three months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent no later than 11:00 A.M., New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period under a particular Facility that would extend beyond the date final
payment is due on the Term Loans;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month  (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iv)                              the Borrower shall select Interest Periods so
as not to require a payment or prepayment of any Eurodollar Loan during an
Interest Period for such Loan.

 

“Interim Order”: as defined in Section 6.1(o).

 

“Investment Agreement”: the Investment Agreement, dated as of December 30, 2012,
among, inter alios, the Borrower, Col-L Acquisition, LLC, a Delaware limited
liability company, PAR Investment Partners, L.P., and the other Purchasers
signatory thereto, as amended, restated, supplemented or modified from time to
time.

 

“Investments”: as defined in Section 8.8.

 

“Lenders”: as defined in the preamble to this Agreement (including, without
limitation, any Rolled-Up Lender); provided, that unless the context otherwise
requires, each reference herein to the Lenders shall be deemed to include any
Conduit Lender.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made or deemed made by any Lender pursuant to this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Loan Documents”: this Agreement, the Security Documents, the Notes, if any, the
DIP Orders, the Fee Letter and any other document, agreement or instrument
executed and delivered by a Loan Party in connection with this Agreement.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“Material Adverse Effect”: any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, assets, property, condition (financial or otherwise), results of
operations or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder or the validity, perfection, or priority of the Administrative
Agent’s Liens upon the Collateral or (c) the ability of any Loan Party to
perform its material Obligations under any Loan Document to which it is a party.

 

“Material Contract”: any contract or other arrangement, whether written or oral,
to which the Borrower or any of its Subsidiaries is a party (other than the Loan
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”: the earliest of (a) the Stated Maturity Date (b) the earlier of
(i) the date  upon which the Interim Order expires or (ii) thirty (30) days
after the entry of the Interim Order, in either case, if the Final Order has not
been entered prior to the expiration of such period, (c) the Consummation Date,
(d) the closing of a sale of substantially all of the equity or assets of the
Borrower and the other Loan Parties and (e) the date of the acceleration of the
Loans and termination of the Term Commitments under Section 9.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of (i) direct costs of sale or disposition, including attorneys’ fees,
accountants’ fees, investment banking fees, brokerage fees, survey costs, title
insurance premiums, transfer taxes, recording charges and other customary fees
and expenses actually incurred in connection therewith, (ii) amounts required to
be applied to the repayment of Indebtedness (including premium and penalty, if
any, incurred upon prepayment thereon) secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (iii) taxes paid or

 

12

--------------------------------------------------------------------------------


 

reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (iv) any amounts to be set aside in any reserve established in
accordance with GAAP or any amount placed in escrow, in either case for
adjustment in respect of the sale price of the properties or assets or for
liabilities associated with such Asset Sale or Recovery Event until such time as
such reserve is reversed or such escrow arrangement is terminated, in which case
Net Cash Proceeds shall include the amount of the reserve so reversed or the
amount returned to the Borrower or its Subsidiaries from such escrow
arrangement, as the case may be, provided, however, that Net Cash Proceeds shall
not include any cash payments received from any Asset Sale by a Foreign
Subsidiary unless such proceeds may be repatriated (by reason of a repayment of
an intercompany note or otherwise) to the United States without resulting in a
material tax liability to the Borrower and (b) in connection with any issuance
or sale of Capital Stock, any capital contribution or any incurrence of
Indebtedness, the cash proceeds received from such issuance, contribution or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 4.10(a).

 

“Non-U.S. Lender”: a Lender that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code.

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: as defined in the Guarantee and Collateral Agreement.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 11.6(c).

 

“Patriot Act”: as defined in Section 11.17.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Prior Liens”: as defined in Section 4.16(a)(iii).

 

“Permitted Refinancing Indebtedness”: with respect to any Indebtedness of the
Borrower or any of its Subsidiaries, any Indebtedness issued in exchange for, or
the proceeds of which are used to extend, refinance, renew, replace, defease or
refund other Indebtedness of the Borrower or any of its Subsidiaries; provided,
that:

 

(a)                                 the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness
extended, refinanced, renewed, replaced, defeased or

 

13

--------------------------------------------------------------------------------


 

refunded (plus the amount of all fees, expenses and premiums incurred in
connection therewith);

 

(b)                                 such Indebtedness has a weighted average
life to maturity equal to or greater than the weighted average life to maturity
of the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

(c)                                  [Reserved];

 

(d)                                 such Indebtedness is incurred either by the
Borrower or by the Subsidiary who is the original obligor on the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded; and

 

(e)                                  such Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Petition Date”: as defined in the recitals to this Agreement.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Support Agreement”: the Plan Support and Lockup Agreement, dated as of
December 30, 2012, among the Borrower, the Loan Parties party thereto and
certain Prepetition Lenders from time to time party thereto, as amended,
restated, supplemented or modified from time to time.

 

“Prepetition Agent”: as defined in the recitals to this Agreement.

 

“Prepetition Collateral”: the Loan Parties’ assets securing Indebtedness under
the Prepetition Documents.

 

“Prepetition Credit Agreement”: as defined in the recitals to this Agreement.

 

“Prepetition Documents”: the Prepetition Credit Agreement and the “Loan
Documents” under and as defined therein.

 

“Prepetition Guarantors”: the Guarantors as defined in the Prepetition Credit
Agreement.

 

14

--------------------------------------------------------------------------------


 

“Prepetition Indebtedness”: the Indebtedness of the Loan Parties outstanding
immediately prior to the Petition Date, including Indebtedness under the
Prepetition Credit Agreement.

 

“Prepetition Lenders”: as defined in the recitals to this Agreement.

 

“Prepetition Loans”: the Loans (as defined in the Prepetition Credit Agreement).

 

“Properties”: as defined in Section 5.17(a).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Register”: as defined in Section 11.6(b)(iv).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reorganization Plan”: a chapter 11 plan of reorganization in any of the Chapter
11 Cases of the Borrower or the Guarantors.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of 50.1% or more of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding,
(b) the aggregate Term Commitments at such time and (c) the aggregate unpaid
principal amount of the Rolled-Up Loans then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

 

“Restricted Payments”: as defined in Section 8.6.

 

15

--------------------------------------------------------------------------------


 

“Rolled-Up Allocation”: with respect to any Lender, the amount, if any, of such
Lender’s allocation in a principal amount not to exceed the amount set forth
under the heading “Rolled-Up Allocation” opposite such Lender’s name on Schedule
I hereto or, if such Lender has entered into one or more Assignments and
Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 11.6(b)(iv) as such Lender’s “Rolled-Up
Allocation”.  The aggregate amount of the Rolled-Up Allocations as of the
Closing Date shall be $15,000,000.

 

“Rolled-Up Lender”: each Person that is deemed to make (or have made) a
Rolled-Up Loan.

 

“Rolled-Up Loans”: as defined in Section 2.1(b).

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: the collective reference to the Lenders and the
Administrative Agent.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on or otherwise establishing control over
any property of any Person to secure the Obligations.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Stated Maturity Date”: [          ], 2013(1).

 

“Subsequent Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make a Subsequent Term Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Subsequent Term
Commitment” opposite such Lender’s name on Schedule I hereto or, if such Lender
has entered into one or more Assignments and Assumptions, the amount set forth
for such Lender in the Register maintained by the Administrative Agent pursuant
to Section 11.6(b)(iv) as such Lender’s “Subsequent Term Commitment”.  The
original aggregate amount of the Subsequent Term Commitments is $10,000,000.

 

“Subsequent Term Loan Funding Date”: as defined in Section 2.1(a).

 

“Subsequent Term Loans”: as defined in Section 2.1(a).

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more

 

--------------------------------------------------------------------------------

(1)  180 days from the Petition Date.

 

16

--------------------------------------------------------------------------------


 

intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Wholly Owned Subsidiary of the Borrower, other than
any such Wholly Owned Subsidiary that is a Foreign Subsidiary, and each other
Subsidiary of the Borrower that becomes party to the Guarantee and Collateral
Agreement.

 

“Superpriority Claim”: a claim against a Loan Party in any of the Chapter 11
Cases that is a superpriority administrative expense claim having priority over
any or all administrative expenses and other claims of the kind specified in, or
otherwise arising or ordered under, any sections of the Bankruptcy Code
(including, without limitation, sections 105, 326, 328, 330, 331, 503(b),
507(a), 507(b), 546, 726, 1113 and/or 1114 thereof), whether or not such claim
or expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment, subject to the Carve-Out.

 

“Term Commitment”: the collective reference to the Initial Term Commitments and
Subsequent Term Commitments.

 

“Term Lenders”: each Lender that has a Term Commitment or holds a Term Loan.

 

“Term Loan Commitment Expiry Date”: as defined in Section 2.1(a).

 

“Term Loans”: as defined in Section 2.1(a).

 

“Term Percentage”: as to any Term Lender, at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans and Term Commitments then
outstanding constitutes of the aggregate principal amount of the Term Loans and
Term Commitments then outstanding.

 

“Test Period”: initially, the four week period commencing on [·](2) and ending
on [·], and each rolling four week period thereafter.

 

“Thirteen Week Forecast”: at any time, collectively (a) the forecast delivered
pursuant to Section 6.1(n) detailing the Loan Parties’ anticipated weekly cash
receipts and disbursements and anticipated weekly cash flow projections, on a
consolidated basis for Borrower and its Subsidiaries, together with a written
set of assumptions supporting such projections, for the thirteen week period
commencing with the week of the Closing Date and (b) the most recent supplement
to such forecast, and all intervening supplements to such forecast, delivered in
accordance with Section 7.2, in each case, in form and substance reasonably
satisfactory to the Required Lenders.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

--------------------------------------------------------------------------------

(2)  On or around the Petition Date.

 

17

--------------------------------------------------------------------------------


 

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

 

“United States”: the United States of America.

 

“U.S. Trustee”: the United States Trustee for the Chapter 11 Cases assigned by
the Bankruptcy Court.

 

“Variance Report”: a report, in each case certified by a Responsible Officer of
the Borrower, in a form reasonably satisfactory to the Required Lenders,
delivered in accordance with Section 7.2(d), showing actual net cash flow and
cash receipts for the applicable Test Period as of the end of the week
immediately preceding the week during which such Variance Report is delivered
and the variance (as a percentage) of such amounts from the corresponding
anticipated amounts therefor set forth in the Thirteen Week Forecast.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2.         Other Definitional Provisions. Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(a)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

 

(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

18

--------------------------------------------------------------------------------


 

(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d)           Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided that, if either the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The foregoing notwithstanding, at any time that there exists any
entity the financial accounts of which are consolidated with the Borrower in
accordance with GAAP but that is not a Subsidiary, any reference to “the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP” (except any such reference made in respect of the delivery of
financial statements in accordance with Section 7.1) shall mean and refer to
“the Borrower and its Subsidiaries, on a combined basis in accordance with
GAAP”.

 

SECTION 2.     AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1.         The Loans.

 

(a)           New Money Loans.  Subject to the terms and conditions hereof and
the DIP Order, each Term Lender severally agrees, solely to the extent requested
by the Borrower pursuant to Section 2.2, (i) to make a term loan in a single
drawing to the Borrower on any Business Day between the fifth Business Day and
the tenth Business Day following the Closing Date (such date, if any, the
“Initial Funding Date”) in an amount not to exceed the amount of the Initial
Term Commitment of such Lender (the “Initial Term Loans”) and (ii) to make term
loans in up to two drawings to the Borrower on any Business Day between the
fifth Business Day and the fifteenth Business Day following the date on which
the Final Order is entered (such fifteenth Business Day, the “Term Loan
Commitment Expiry Date”) in an amount not to exceed the aggregate amount of
(x) the Subsequent Term Commitment plus (y) to the extent not otherwise drawn on
the Initial Funding Date, the remaining amount (if any) of the Initial Term
Commitment (“Subsequent Term Loans” and, together with the Initial Term Loans,
the “Term Loans”; the date of each Subsequent Term Loan is referred to as a
“Subsequent Term Loan Funding Date”).  The Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 4.3 (provided
that the Initial Term Loans shall initially be Base Rate Loans).  Any unused
Term Commitments on the Term Loan Commitment Expiry Date shall terminate
concurrently with the occurrence of the Term Loan Commitment Expiry Date.

 

(b)           Rolled-Up Loans.  Subject to the terms and conditions hereof and
the DIP Order, upon entry of the Final Order, each Rolled-Up Lender’s Rolled-Up
Allocation of the Prepetition Loans held by such Rolled-Up Lender and/or its
affiliates and/or its designees shall be deemed to have been made as a term loan
by such Rolled-Up Lender, and borrowed by the

 

19

--------------------------------------------------------------------------------


 

Borrower, under this Agreement (the “Rolled-Up Loans”). Subject to Section 4.19,
the deemed borrowing by the Borrower of the Rolled-Up Loans shall entitle the
Borrower to receive for cancellation an equivalent aggregate principal amount of
Prepetition Loans from each Rolled-Up Lender and/or its affiliates and/or its
designees based upon such Rolled-Up Lender’s Rolled-Up Allocation and shall not
entitle the Borrower to receive any cash or other consideration from any
Rolled-Up Lender and, notwithstanding that no such cash or other consideration
is exchanged, the Borrower shall owe the aggregate principal amount of the
Rolled-Up Loans to the Rolled-Up Lenders under this Agreement and not under the
Prepetition Credit Agreement.

 

(c)           Amounts borrowed (or, in the case of Rolled-Up Loans, deemed
borrowed) under this Section 2.1 and repaid or prepaid may not be reborrowed.

 

2.2.         Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (i) 10:00 A.M., New York City time one Business
Day before the Initial Funding Date in the case of the Initial Term Loans and
(ii) (a) in the case of Eurodollar Loans, 10:00 A.M., New York City time three
Business Days before a Subsequent Term Loan Funding Date and (b) in the case of
Base Rate Loans, 10:00 A.M., New York City time one Business Day before a
Subsequent Term Loan Funding Date, in the case of the Subsequent Term Loans)
requesting that the Term Lenders make the Initial Term Loans on the Initial
Funding Date or the Subsequent Term Loans on a Subsequent Term Loan Funding
Date, and specifying the amount to be borrowed, which shall be a minimum of
$1,500,000 and in increments of $500,000 in excess thereof.  Upon receipt of
such notice the Administrative Agent shall promptly notify each corresponding
Term Lender thereof. Not later than 12:00 Noon, New York City time, on the
Initial Funding Date, each Term Lender with an Initial Term Commitment shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Initial Term Loans to be made by such
Lender.  Not later than 12:00 Noon, New York City time, on a Subsequent Term
Loan Funding Date for Subsequent Term Loans, each Term Lender with a Subsequent
Term Commitment (or remaining amount (if any) of Initial Term Commitment) shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Subsequent Term Loans to be made by
such Lender on such Subsequent Term Loan Funding Date. The Administrative Agent
shall credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

 

2.3.         Repayment of Loans.  Subject to Section 4.19, the outstanding
aggregate principal amount of the Loans shall mature and be repaid in full on
the Maturity Date, unless the maturity of the Loans has been accelerated in
accordance with Section 9.

 

20

--------------------------------------------------------------------------------


 

SECTION 3.   [RESERVED]

 

SECTION 4.    GENERAL PROVISIONS APPLICABLE

 

TO LOANS

 

4.1.         Optional Prepayments. The Borrower may at any time and from time to
time prepay the Term Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, and no later than 11:00 A.M., New York City time, one
Business Day prior thereto, in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid. Partial prepayments of
Term Loans shall be in an aggregate principal amount of $1,000,000 or multiples
of $500,000 in excess thereof.

 

4.2.         Mandatory Prepayments.

 

(a)           Subject to Section 4.19, if any Capital Stock or Indebtedness
shall be issued or incurred by any Group Member (other than any Capital Stock
issued to any Group Member) or any capital contribution is made to any Group
Member (other than a capital contribution by any Group Member or Indebtedness
permitted by Section 8.2), an amount equal to the Net Cash Proceeds thereof
shall be applied within five Business Days after such issuance, incurrence or
contribution toward the prepayment of the Loans.

 

(b)           Subject to Section 4.19, if on any date any Group Member shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then an amount
equal to such Net Cash Proceeds shall be applied within five Business Days after
the receipt thereof to the prepayment of the Loans.

 

(c)           [Reserved].

 

(d)           The application of any prepayment pursuant to Section 4.2 shall be
made, first, to Base Rate Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 4.2 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

 

4.3.         Conversion and Continuation Options.

 

(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to Base Rate Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 A.M., New York City time, on the
Business Day preceding the proposed conversion date; provided that any such
conversion of Eurodollar Loans may only be made on

 

21

--------------------------------------------------------------------------------


 

the last day of an Interest Period with respect thereto. The Borrower may elect
from time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided further that no Base Rate Loan may be converted into
a Eurodollar Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

4.4.         Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $500,000 in excess thereof and (b) no more than six
Eurodollar Tranches shall be outstanding at any one time.

 

4.5.         Interest Rates and Payment Dates.

 

(a)           With respect to any Term Loan, each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)           With respect to any Term Loan, each Base Rate Loan shall bear
interest at a rate per annum equal to the Base Rate plus the Applicable Margin.

 

(c)           Subject to Section 4.19, each Rolled-Up Loan shall bear interest
at a rate per annum equal to the rate per annum that the Prepetition Loans bear
interest immediately prior to the Petition Date.

 

(d)           Subject to Section 4.19, upon the occurrence and continuance of
any Default or Event of Default, any principal of or due but unpaid interest on
any Term Loan or any other amount due but unpaid under the Loan Documents shall
bear interest, after as well as

 

22

--------------------------------------------------------------------------------


 

before judgment, at a rate per annum equal to (x) in the case of the principal
amount of the Term Loans, the rate then applicable to the Term Loans plus 2% or
(y) in the case of the due but unpaid interest on the Loans or any other amount
due but unpaid under the Loan Documents, the rate applicable to the Base Rate
Loans plus 2%.

 

(e)           Subject to Section 4.19, interest shall be payable in arrears on
each Interest Payment Date, provided that interest accruing pursuant to
paragraph (d) of this Section shall be payable from time to time on demand.

 

4.6.         Computation of Interest and Fees.

 

(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to Base Rate Loans the rate of interest on which is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Rate. Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.5(a).

 

4.7.         Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

 

(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be

 

23

--------------------------------------------------------------------------------


 

converted, on the last day of the then-current Interest Period, to Base Rate
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

 

4.8.         Pro Rata Treatment and Payments.

 

(a)           Each borrowing by the Borrower from the Lenders hereunder and any
reduction of the Term Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages of the relevant Lenders.

 

(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans, pro rata based upon the then remaining principal amount thereof.  Amounts
repaid or prepaid on account of the Term Loans may not be reborrowed.

 

(c)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Rolled-Up Loans shall be made pro
rata according to the respective outstanding principal amounts of the Rolled-Up
Loans then held by the Rolled-Up Lenders.  Amounts repaid on account of the
Rolled-Up Loans may not be reborrowed.

 

(d)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in

 

24

--------------------------------------------------------------------------------


 

accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

 

(f)            Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 

4.9.         Requirements of Law.

 

(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 4.10 and changes in taxes on the overall
net income of such Lender or franchise taxes imposed in lieu of net income
taxes);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional

 

25

--------------------------------------------------------------------------------


 

amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled. If any Lender has demanded compensation under this
subsection 4.9(a) with respect to any Eurodollar Loan, the Borrower shall have
the option to convert immediately such Eurodollar Loan into a Base Rate Loan
until the circumstances giving rise to such demand for compensation no longer
apply; provided, that (i) the Borrower pays any compensation required to be paid
in respect of such conversion under Section 4.11 or that might otherwise be
payable pursuant to the terms hereof with respect to the period prior to such
conversion and (ii) on the date of such conversion the Borrower shall pay to the
Administrative Agent for the benefit of the relevant Lender accrued interest on
such Eurodollar Loan to the date of conversion.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(d)           Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in law, regardless of the date enacted, adopted or issued.

 

26

--------------------------------------------------------------------------------


 

4.10.       Taxes.

 

(a)           Except as provided below in this subsection or as required by law,
all payments made by the Borrower to the Administrative Agent or any Lender
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on the Administrative Agent or any Lender
as a result of a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) of this Section, (ii) that are United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph or (iii) that are Taxes imposed under FATCA.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the
Administrative Agent or Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof. If
the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  In the case of any payment hereunder or
any other Loan Document by or on behalf of a Borrower through an account or
branch outside the United States or by or on behalf of a Borrower by a payor
that is not a “U.S. Person” as defined in Section 7701(a)(30) of the Code, if
such Borrower determines that no Taxes are payable in respect thereof, such
Borrower shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel reasonably
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes.

 

27

--------------------------------------------------------------------------------


 

(d)           (i) Any Lender that is entitled to an exemption from or reduction
of non-U.S. withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or otherwise reasonably requested by the Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(ii)           Without limiting the generality of the foregoing:

 

(1)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(2)           any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(A)          in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(B)          executed originals of IRS Form W-8ECI;

 

(C)          in the case of a Non-U.S. Lender claiming the benefits of the
exemption from U.S. federal withholding tax for

 

28

--------------------------------------------------------------------------------


 

portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(D)          to the extent the Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;

 

(3)           any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Non-U.S. Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(4)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s

 

29

--------------------------------------------------------------------------------


 

obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (4), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(e)           If any Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.10, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(f)            The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

4.11.       Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the

 

30

--------------------------------------------------------------------------------


 

Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

4.12.       Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9, 4.10(a) or
4.15 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office or file any certificate or document reasonably
requested by the Borrower for any Loans affected by such event with the object
of avoiding the consequences of such event; provided, that such designation is
made on terms that, in the sole judgment of such Lender, cause such Lender and
its lending office(s) to suffer no economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Section 4.9 or 4.10(a).

 

4.13.       Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9, 4.10(a) or 4.15 or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 4.11 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

 

4.14.       Evidence of Debt.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(b)           The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 11.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each

 

31

--------------------------------------------------------------------------------


 

Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(c)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

(d)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans or Rolled-Up Loans of
such Lender, substantially in the forms of Exhibits F-1 or F-2, respectively,
with appropriate insertions as to date and principal amount.

 

4.15.       Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

 

4.16.       Priority and Liens.

 

(a)           Each Loan Party hereby covenants, represents and warrants that,
upon entry of the Interim Order or Final Order, as applicable, the Obligations
of such Loan Party hereunder and under the Loan Documents:

 

(i)            pursuant to section 364(c)(1) of the Bankruptcy Code and subject
to the Carve-Out, shall at all times constitute an allowed Superpriority Claim
(excluding any avoidance actions under the Bankruptcy Code (but including any
proceeds therefrom)) against such Loan Party;

 

(ii)           pursuant to section 364(c)(2) of the Bankruptcy Code and subject
to the Carve-Out, shall at all times be secured by first priority, valid,
binding, enforceable and perfected security interests in, and Liens upon, all
unencumbered tangible and intangible property of such Loan Party (other than
Excluded Equity), including any such property that is subject to valid and
perfected Liens in existence on the Petition Date, which Liens are thereafter
released or otherwise

 

32

--------------------------------------------------------------------------------


 

extinguished in connection with the satisfaction of the obligations secured by
such Liens (including any avoidance actions under the Bankruptcy Code);

 

(iii)          pursuant to section 364(c)(3) of the Bankruptcy Code and subject
to the Carve-Out, shall at all times be secured by junior, valid, binding,
enforceable and perfected security interests in, and Liens upon, all
(A) property of each of the Loan Parties’ estates that, on the Petition Date,
was subject to a valid and perfected Lien (other than the Liens securing the
Prepetition Indebtedness) or becomes subject to a valid Lien perfected (but not
granted) after the Petition Date to the extent such post-Petition Date
perfection in respect of prepetition claims is expressly permitted under the
Bankruptcy Code (the “Permitted Prior Liens”), (B) property of each of the Loan
Parties’ estates that is subject to valid rights of setoff, and (C) property of
each of the Loan Parties’ estates that is subject to such other Liens as are
expressly permitted under Section 8.3 (such Liens described in this clause (C),
along with the Permitted Prior Liens, the “DIP Permitted Liens”); provided that
the Liens granted under the Loan Documents shall not include Excluded Equity and
shall not be subject or subordinate to (1) notwithstanding anything to the
contrary in the Loan Documents or the DIP Orders, any DIP Permitted Lien or
security interest that is avoided and preserved for the benefit of the Loan
Parties and their estates, (2) except as provided in the DIP Orders and the Loan
Documents, any Liens arising after the Petition Date including, any Liens or
security interests granted in favor of any federal, state municipal or other
governmental unit, commission, board or court for any liability of the Loan
Parties; or (3) any intercompany or affiliate Liens of the Loan Parties; and

 

(iv)          pursuant to section 364(d)(1) of the Bankruptcy Code and subject
only to the Carve-Out and clause (iii) above, shall at all times be secured by
first priority, priming, valid, binding, enforceable and perfected security
interests in, and Liens upon, all the Prepetition Collateral.

 

(b)           Subject to the entry of the Orders, the Secured Parties’ Liens and
Superpriority Claims as described in Section 4.16(a) shall have priority over
any claims arising under section 506(c) of the Bankruptcy Code, and shall be
subject and subordinate only to the Carve-Out.  No other claim having a priority
superior to or pari passu with that granted to Secured Parties by the Interim
Order and Final Order, whichever is then in effect, shall be granted or approved
while any Obligations under this Agreement remain outstanding.

 

(c)           Subject to the entry of the Orders, except for the Carve-Out, no
costs or expenses of administration shall be imposed against any Secured Party
or any of the Collateral under sections 105 or 506(c) of the Bankruptcy Code, or
otherwise, and each of the Loan Parties hereby waives for itself and on behalf
of its estate in bankruptcy, any and all rights under sections 105 or 506(c) of
the Bankruptcy Code, or otherwise, to assert or impose or seek to assert or
impose, any such costs or expenses of administration against Administrative
Agent, the Lenders or any other Secured Party.

 

(d)           Except for the Carve-Out, the Superpriority Claims shall at all
times be senior to the rights of each Loan Party, any chapter 11 trustee and,
subject to section 726 of the

 

33

--------------------------------------------------------------------------------


 

Bankruptcy Code, any chapter 7 trustee, or any other creditor (including,
without limitation, post-petition counterparties and other post-petition
creditors) in the Chapter 11 Cases or any subsequent proceedings under the
Bankruptcy Code, including, without limitation, any chapter 7 cases (if any of
the Loan Party’s cases are converted to cases under chapter 7 of the Bankruptcy
Code).

 

4.17.       Payment of Obligations. Subject to the provisions of Section 9, the
DIP Orders and Section 4.19, upon the maturity (whether by acceleration or
otherwise) of any of the Obligations under this Agreement or any of the other
Loan Documents of the Borrower and the Guarantors, the Secured Parties shall be
entitled to immediate payment of such Obligations without further application to
or order of the Bankruptcy Court.

 

4.18.       No Discharge: Survival of Claims. Each Loan Party agrees that,
subject to Section 4.19, (i) its Obligations under this Agreement or any of the
Loan Documents shall not be discharged by the entry of an order confirming any
Reorganization Plan (and each Loan Party, pursuant to section 1141(d)(4) of the
Bankruptcy Code hereby waives any such discharge) or converting any of the
Chapter 11 Cases into a case pursuant to chapter 7 of the Bankruptcy Code,
(ii) the Superpriority Claims granted to the Administrative Agent and the
Secured Parties pursuant to the DIP Orders and described in Section 4.16 and the
Liens granted to the Administrative Agent and the Secured Parties pursuant to
the DIP Orders and described in Section 4.16 shall not be affected in any manner
by the entry of any order by the Bankruptcy Court, including an order confirming
any Reorganization Plan, and (iii) notwithstanding the terms of any
Reorganization Plan, its Obligations hereunder and under each other Loan
Document shall be repaid in full in accordance with the terms hereof and the
terms of the DIP Orders and the other Loan Documents.

 

4.19.       Special Provisions for Rolled-Up Loans.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, so long as the Plan
Support Agreement has not been terminated, (i) no interest shall be due or
payable with respect to the Rolled-Up Loans, (ii) no mandatory prepayments under
Section 4.2 shall be due or payable with respect to the Rolled-Up Loans and
(iii) the Rolled-Up Loans, including accrued and unpaid interest, will not be
required to be repaid in cash on the Maturity Date.  On the effective date of
the Approved Plan (as defined in the Plan Support Agreement), all Rolled-Up
Loans and accrued interest thereon, which shall be deemed to have accrued at the
non-default contract rate under the Prepetition Credit Agreement, shall be
refinanced by, and be deemed to be outstanding under, the New Term Loan
Documents (as defined in the Plan Support Agreement).

 

SECTION 5.   REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

5.1.         Financial Condition.

 

(a)           [Reserved].

 

34

--------------------------------------------------------------------------------


 

(b)                                 The audited consolidated balance sheets of
the Borrower as at December 31, 2011, and the related consolidated statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from PricewaterhouseCoopers LLP,
present fairly the consolidated financial condition of the Borrower as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). On the date hereof, no Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements of the Borrower referred to in this paragraph.
During the period from December 31, 2011 to and including the date hereof there
has been no Disposition by the Borrower or any Subsidiary thereof of any
material part of its business or property.

 

5.2.                            No Change. Except for the Chapter 11 Cases and
the facts disclosed in the filings made in connection therewith, since
September 30, 2012, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

 

5.3.                            Corporate Existence; Compliance with Law. Each
Group Member (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that any such failure could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.4.                            Power; Authorization; Enforceable Obligations.
Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement. Except for the entry of the Interim Order (or Final Order, as
applicable), no consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 5.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 5.19, Each Loan Document

 

35

--------------------------------------------------------------------------------


 

has been duly executed and delivered on behalf of each Loan Party party
thereto.  Upon entry of the Interim Order by the Bankruptcy Court and subject
thereto, this Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.5.                            No Legal Bar. The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate any Contractual
Obligation of any Group Member to the extent the same is enforceable after the
Petition Date which could reasonably be expected to have a Material Adverse
Effect or any Requirement of Law and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

 

5.6.                            Litigation. Except for the Chapter 11 Cases, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

5.7.                            No Default.  Except as set forth on Schedule 5.7
and except to the extent resulting from the filing of the Chapter 11 Cases, no
Group Member is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

 

5.8.                            Ownership of Property; Liens. Each Group Member
has title in fee simple to, or a valid leasehold interest in, all its real
property, except for such matters that do not adversely affect the use of the
property in the conduct of the business as currently conducted, and good title
to, or a valid leasehold interest in, all its other property, and none of such
property is subject to any Lien except as permitted by Section 8.3.

 

5.9.                            Intellectual Property. Except as set forth on
Schedule 5.9, each Group Member owns, or is licensed to use, all Intellectual
Property necessary for the conduct of its business as currently conducted except
for such Intellectual Property the failure to own or use could not reasonably be
expected to have a Material Adverse Effect; no material claim of which the
Borrower has notice has been asserted and is pending by any Person challenging
or questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property except for any such claim which could
not reasonably be expected to have a Material Adverse Effect, nor does the
Borrower know of any valid basis for any such claim; and the use

 

36

--------------------------------------------------------------------------------


 

of Intellectual Property by each Group Member does not infringe on the rights of
any Person where such infringement could reasonably be expected to result in a
Material Adverse Effect.

 

5.10.                     Taxes. Each Group Member has filed or caused to be
filed all Federal, state and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any material assessments made against it or any of its property and all other
material taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); no material tax
Lien has been filed, and, to the knowledge of the Borrower, no material claim is
being asserted, with respect to any such tax, fee or other charge.

 

5.11.                     Federal Regulations. No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

5.12.                     Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

 

5.13.                     ERISA. Neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely

 

37

--------------------------------------------------------------------------------


 

preceding the date on which this representation is made or deemed made. No such
Multiemployer Plan is in Reorganization or Insolvent.

 

5.14.                     Investment Company Act; Other Regulations. No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

5.15.                     Subsidiaries. Except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Closing Date, (a) Schedule 5.15 sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) except as set
forth on Schedule 5.15, on the date hereof there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options and similar instruments granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Loan Documents.

 

5.16.                     Use of Proceeds.  The proceeds of the Term Loans have
only been utilized for (i) general corporate purposes of the Loan Parties
incurred in the ordinary course of business in accordance with the Thirteen Week
Forecast, (ii) payment of fees and expenses of the Purchaser Representative (as
defined in the Investment Agreement) under and in accordance with the terms of
the Investment Agreement, (iii) payment of fees and expenses in connection with
the transactions contemplated hereby and the administration of the Chapter 11
Cases and (iv) adequate protection payments in the form of the payment of fees
and expenses of the professionals retained by the Prepetition Agent (“Adequate
Protection Payments”), and working capital.

 

5.17.                     Environmental Matters. Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 the facilities and properties owned, leased
or operated by any Group Member (the “Properties”) do not contain, and, to the
knowledge of the Borrower, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law;

 

(b)                                 no Group Member has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (the “Business”), nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened;

 

(c)                                  Materials of Environmental Concern have not
been transported or disposed of from the Properties in violation of, or in a
manner or to a location that could give rise to liability under, any
Environmental Law, nor have any Materials of

 

38

--------------------------------------------------------------------------------


 

Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

(d)                                 no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which any Group Member is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;

 

(e)                                  there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any Group Member in connection with
the Properties or otherwise in connection with the Business, in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws;

 

(f)                                   the Properties and all operations at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

 

(g)                                  no Group Member has assumed any liability
of any other Person under Environmental Laws.

 

5.18.                     Accuracy of Information, etc. No statement or
information contained in this Agreement, any other Loan Document, or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein, taken as a whole, in the light of the circumstances under
which they were made, not misleading; provided that with respect to trade data
which relates to a Person which is not a Loan Party or an Affiliate thereof, the
Borrower represents and warrants only that such information is believed by it in
good faith to be accurate in all material respects. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.  There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

 

5.19.                     [Reserved]

 

39

--------------------------------------------------------------------------------


 

5.20.                     [Reserved]

 

5.21.                     [Reserved]

 

5.22.                     [Reserved]

 

5.23.                     Certain Documents.  Schedule 5.23 contains a true,
correct and complete list of all the Material Contracts in effect on the Closing
Date, and except as described thereon, all such Material Contracts are in full
force and effect.

 

5.24.                     Insurance.  Schedule 5.24 sets forth a true, complete
and correct description, in all material respects, of all insurance maintained
by the Borrower or any other Loan Party as of the Closing Date.  All insurance
maintained by the Borrower or any other Loan party is in full force and effect,
all premiums have been duly paid and the Borrower or any other Loan Party has
not received notice of violation or cancellation thereof.

 

5.25.                     Reorganization Matters.

 

(a)                                 The Chapter 11 Cases were commenced on the
Petition Date in accordance with applicable law and proper notice thereof and
the proper notice of (x) the motion seeking approval of the Loan Documents and
the Interim Order and Final Order, (y) the hearing for the approval of the
Interim Order, and (z) the hearing for the approval of the Final Order will be
given; provided that the Borrower shall give, on a timely basis as specified in
the Interim Order or the Final Order, as applicable, all notices required to be
given to all parties specified in the Interim Order or Final Order, as
applicable.

 

(b)                                 After the entry of the Interim Order, and
pursuant to and to the extent permitted in the Interim Order and the Final
Order, the Obligations will constitute allowed superpriority administrative
expense claims in the Chapter 11 Cases having priority over all administrative
expense claims and unsecured claims against the Borrower and other Loan Parties
now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all administrative expense claims of the kind specified in sections
326, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, or any other provision of
the Bankruptcy Code or otherwise, as provided under section 364(c)(l) of the
Bankruptcy Code, subject, as to priority only, to the Carve-Out.

 

(c)                                  After the entry of the Interim Order and
pursuant to and to the extent provided in the Interim Order and the Final Order,
the Obligations will be secured by a valid and perfected first priority Lien on
all of the Collateral, subject, as to priority only, to the Carve-Out.

 

(d)                                 The Interim Order (with respect to the
period prior to entry of the Final Order) or the Final Order (with respect to
the period on and after entry of the Final Order), as the case may be, is in
full force and effect has not been reversed, stayed, modified or amended without
the Administrative Agent’s and Lenders’ consent.

 

(e)                                  The DIP Budget, each Variance Report, each
Thirteen Week Forecast and all projected consolidated balance sheets, income
statements and cash flow statements of the Borrower and its Subsidiaries
delivered to the Administrative Agent were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were believed in good faith
by

 

40

--------------------------------------------------------------------------------


 

the Borrower to be fair in light of the conditions existing at the time of
delivery of such report or projection.

 

SECTION 6. CONDITIONS PRECEDENT

 

6.1.                            Conditions to the Closing Date.  This Agreement
shall become effective on the date on which the following conditions precedent
have been satisfied:

 

(a)                                 Credit Agreement; Guarantee and Collateral
Agreement. The Administrative Agent shall have received:

 

(i)                                     this Agreement, executed and delivered
by the Administrative Agent, the Borrower and each Person that is a Lender as of
the Closing Date; and

 

(ii)                                  the Guarantee and Collateral Agreement,
executed and delivered by the Borrower and each Subsidiary Guarantor.

 

(b)                                 Financial Statements.  The Lenders shall
have received the financial statements described in Section 5.1.

 

(c)                                  Approvals; No Restrictions.  Other than the
DIP Orders, all governmental and third party approvals necessary or required in
connection with the transactions contemplated to occur on the Closing Date and
the continuing operations of the Borrower and its Subsidiaries (including
shareholder approvals, if any) shall have been obtained and be in full force and
effect. The Borrower and its Affiliates and Subsidiaries (A) shall not be
subject to contractual or other restrictions that would be violated by the
execution and delivery of the Loan Documents or the initial extension of credit
hereunder and (B) shall not be subject to any litigation, action, investigation
or proceeding pending or threatened in any court or before any arbitrator or
governmental agency that would restrain, prevent or otherwise adversely affect
the Facility.

 

(d)                                 [Reserved].

 

(e)                                  Fees. The Lenders and the Administrative
Agent shall have received all reasonable fees required to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Closing Date.

 

(f)                                   Closing Certificate. The Administrative
Agent shall have received (i) a certificate of each Loan Party, dated the
Closing Date, substantially in the form of Exhibit G, with appropriate
insertions and attachments including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization.

 

(g)                                  Legal Opinions. The Administrative Agent
shall have received, on behalf of itself and the Lenders on the Closing Date, a
written opinion of counsel to the

 

41

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries in form and substance reasonably satisfactory to
the Administrative Agent.

 

(h)                                 Pledged Stock; Stock Powers; Pledged Notes.
The Administrative Agent shall have received (i) the certificates representing
the shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Guarantee and Collateral Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

 

(i)                                     Filings, Registrations and Recordings.
Each document (including any Uniform Commercial Code financing statement)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 8.3), shall be in proper form for filing, registration or recordation.

 

(j)                                    [Reserved].

 

(k)                                 Insurance. The Administrative Agent shall
have received insurance certificates satisfying the requirements of Section 5.3
of the Guarantee and Collateral Agreement.  The Administrative Agent shall have
received endorsements (to the extent such endorsements can be delivered after
the exercise of commercially reasonable efforts) naming the Administrative
Agent, on behalf of the Lenders, as an additional insured and loss payee, as
applicable, under all insurance policies to be maintained with respect to the
Collateral.

 

(l)                                     Patriot Act. The Lenders shall have
received prior to the Closing Date all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act;
provided that such information is requested at least 3 Business Days prior to
the Closing Date.

 

(m)                             No Material Adverse Change. Except for the
Chapter 11 Cases, no Material Adverse Change shall have occurred since
September 30, 2012.

 

(n)                                 DIP Budget; Thirteen Week Forecast.  The
Lenders shall have received the DIP Budget and the initial Thirteen Week
Forecast.

 

(o)                                 Interim Order.  The Administrative Agent
shall have received, on or before the Closing Date, a certified copy of an order
entered by the Bankruptcy Court in substantially the form of Exhibit H or with
such changes as may be acceptable to the Administrative Agent and the Required
Lenders (the “Interim Order”), which Interim Order (i) shall approve the Loan
Documents and grant the Obligations hereunder the Superpriority Claim status and
the Liens described in Section 4.16, (ii) shall authorize

 

42

--------------------------------------------------------------------------------


 

extensions of credit in the aggregate amounts of up to $5,000,000 of Term Loans,
(iii) shall approve the payment by the Borrower of all of the fees and expenses
that are required to be paid in connection with the Facility; (iv) shall
authorize the use by the Loan Parties of any cash collateral in which any
Secured Party or any Adequate Protection Party may have an interest; (v) shall
provide for the Adequate Protection Payments and grant customary adequate
protection claims and Liens to Secured Parties (as defined under the Prepetition
Credit Agreement), which claims and Liens shall be junior to those claims and
Liens of the Administrative Agent and the Lenders hereunder, as adequate
protection of the Adequate Protection Parties’ interests in the Prepetition
Collateral from diminution in value of their collateral resulting from the Loan
Parties’ use, sale or lease of the Prepetition Collateral (including cash
collateral), the imposition of the automatic stay pursuant to section 362 of the
Bankruptcy Code and the priming Liens described in Section 4.16; (vi) shall be
in full force and effect; and (vii) shall not have been stayed, reversed,
modified or amended in any respect.

 

(p)                                 Cash Management and Adequate Protection
Orders.  All orders entered by the Bankruptcy Court pertaining to cash
management and adequate protection shall and other motions and documents filed
with the Bankruptcy Court in connection therewith shall be in form and substance
reasonably satisfactory to the Administrative Agent and Required Lenders.

 

(q)                                 First Day Orders.  The “first day” orders,
other than those referred to in clause (p) above and the Interim Order, in form,
scope and substance reasonably satisfactory to the Required Lenders shall have
been entered in the Chapter 11 Cases.

 

(r)                                    Material Contracts.  The Administrative
Agent shall be satisfied in its reasonable judgment that, except as authorized
by the Interim Order, there shall not occur as a result of, and after giving
effect to, the initial extension of credit, a default (or any event which with
the giving of notice or lapse of time or both would be a default) under any of
the Borrower’s or other Loan Parties’ debt instruments and other Material
Contracts which would permit the counterparty thereto to exercise remedies
thereunder on a post-petition basis.

 

(s)                                   No Litigation.  There shall exist no
action, suit, investigation, litigation or proceeding pending or (to the
knowledge of the Loan Parties) threatened in any court or before any arbitrator
or governmental instrumentality (other than the Chapter 11 Cases and any action,
suit, investigation or proceeding arising from the commencement and continuation
of the Chapter 11 Cases or the consequences that would normally result from the
commencement and continuation of the Chapter 11 Cases) that is not stayed and
could reasonably be expected to result in a Material Adverse Change.

 

(t)                                    Plan Support Agreement.  The Plan Support
Agreement shall be in full force and effect and shall not have been amended or
modified without the Administrative Agent’s and Required Lenders’ prior written
consent.

 

6.2.                            Conditions to Each Extension of Credit. The
agreement of each Lender to make any extension of credit requested to be made by
it on any date (including, without

 

43

--------------------------------------------------------------------------------


 

limitation, its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a)                                 Representations and Warranties. Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects)
on and as of such date as if made on and as of such date, except to the extent
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects (provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects) as of such earlier date.

 

(b)                                 No Default. No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

(c)                                  No Restrictions. The making of the Term
Loan shall not violate any requirement of law and shall not be enjoined,
temporarily, preliminarily or permanently.

 

(d)                                 Orders. The Interim Order is in full force
and effect and has not been stayed, reversed, modified or amended without the
prior written consent of the Required Lenders; provided that if at the time of
the making of any Loan, the amount of either of which, when added to the
aggregate Loans outstanding would exceed the amount authorized by the Interim
Order, the Administrative Agent shall have received a copy of an order of the
Bankruptcy Court entered in the Chapter 11 Cases, in substantially the form of
the Interim Order or otherwise in form and substance satisfactory to the
Administrative Agent and Required Lenders in their sole discretion, with such
modifications thereto as are satisfactory to the Required Lenders including the
modifications described in this Section 6.2(d) (the “Final Order”), which, in
any event, (v) shall have been entered by the Bankruptcy Court no later than 30
days after entry of the Interim Order, (x) at the time of the extension of
credit shall be in full force and effect, (y) shall authorize on a final basis
an extension of credit in respect of the Term Loans in the aggregate amount of
up to $15,000,000, and (z) shall not have been stayed, reversed, modified or
amended without the prior written consent of the Required Lenders.

 

(e)                                  Compliance. The borrowing shall not cause
the aggregate amount of the Loans to exceed the amount then authorized by the
Interim Order or Final Order, as the case may be, or any order modifying,
reversing, staying or vacating either such order shall have been entered.

 

(f)                                   Maximum Cash. After giving effect to such
extension of credit, the cash and Cash Equivalents of the Borrower and its
Subsidiaries shall not exceed $20,000,000.

 

44

--------------------------------------------------------------------------------


 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 6.2 have been satisfied.

 

SECTION 7. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Term Commitments remain in
effect or any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall and shall cause each of its Subsidiaries to:

 

7.1.                            Financial Statements. Furnish to the
Administrative Agent and each Lender:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing; and

 

(b)                                 as soon as available, but in any event not
later than 45 days after the end of each quarterly period of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments); and

 

(c)                                  as soon as available, but in any event not
later than 30 days after the end of each of the first two fiscal months of each
fiscal quarter of the Borrower, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal month
and the related unaudited consolidated statements of income and of cash flows
for such fiscal month and the portion of the fiscal year through the end of such
fiscal month, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

7.2.                            Certificates; Other Information. Furnish to the
Administrative Agent and each Lender (or, in the case of clause (g), to the
relevant Lender):

 

45

--------------------------------------------------------------------------------


 

(a)                                 [Reserved];

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Section 7.1, (i) a certificate of a Responsible
Officer stating that, to the best of each such Responsible Officer’s knowledge,
each Loan Party during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, (ii) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal month of the Borrower, and (iii) to the extent not previously disclosed
to the Administrative Agent, a listing of any registered Intellectual Property
(or applications therefor) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (iii) (or, in the case of the
first such list so delivered, since the Closing Date);

 

(c)                                  within five days after the same are sent,
copies of all financial statements and reports that the Borrower sends to the
holders of any class of its debt securities or public equity securities and,
within five days after the same are filed, copies of all financial statements
and reports that the Borrower may make to, or file with, the SEC;

 

(d)                                 as soon as available, but in any event no
later than the last Business Day of each calendar week (commencing with the
calendar week starting immediately after the Closing Date), a Variance Report
for the applicable Test Period as of the end of the immediately preceding
calendar week;

 

(e)                                  as soon as available, but in any event no
later than the last Business Day of each calendar week (commencing with the
calendar week starting immediately after the Closing Date), a Thirteen Week
Forecast in form and substance reasonably satisfactory to the Required Lenders
setting forth on a weekly basis for the next thirteen weeks (commencing with the
immediately succeeding calendar week) an updated forecast of the information
contained in the initial Thirteen Week Forecast for such period and a written
set of supporting assumptions, all in form and substance reasonably satisfactory
to the Required Lenders (delivery of which may be satisfied by copying the
Administrative Agent on such filings with the Bankruptcy Court);

 

(f)                                   copies of all monthly reports,
projections, or other information respecting Borrower’s or any other Loan
Party’s business or financial condition or prospects as well as all pleadings,
motions, applications and judicial information filed by or on behalf of the
Borrower with the Bankruptcy Court or provided by or to the U.S. Trustee (or any
monitor or interim receiver, if any, appointed in any Chapter 11 Case) or the
Committee, at the time such document is filed with the Bankruptcy Court, or
provided by or to the U.S. Trustee (or any monitor or interim receiver, if any,
appointed in any Chapter 11 Case) or the Committee; and

 

46

--------------------------------------------------------------------------------


 

(g)                                  promptly, such additional financial and
other information as any Lender may from time to time reasonably request.

 

7.3.                            Payment of Obligations. In accordance with the
Bankruptcy Code and subject to any required approval by an applicable order of
the Bankruptcy Court, pay all its material obligations arising after the
Petition Date that constitute administrative expenses under section 503(b) of
the Bankruptcy Code in the Chapter 11 Cases promptly and in accordance with
their terms and pay and discharge and cause each Guarantor to pay and discharge
promptly all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property
arising, or attributed to the period, after the Petition Date, before the same
shall become in default, which, if unpaid, would become a Lien or charge upon
such properties or any part thereof; provided, however, that the Borrower and
each Guarantor shall not be required to pay and discharge or to cause to be paid
and discharged any such tax, assessment, charge, levy or claim so long as the
(i) payment or discharge thereof shall be stayed by section 362(a)(8) of the
Bankruptcy Code, or (ii) the validity or amount thereof shall be contested in
good faith by appropriate proceedings, in each case, if the Borrower and the
Guarantors shall have set aside on their books adequate reserves therefor in
conformity with GAAP.

 

7.4.                            Maintenance of Existence; Compliance.
(a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

7.5.                            Maintenance of Property; Insurance. (a) Keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property (or to the
extent consistent with prudent business practices and past practice prior to the
Closing Date, a program of self-insurance) in at least such amounts, with such
deductibles and against at least such risks (but including in any event public
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar industry.

 

7.6.                            Inspection of Property; Books and Records;
Discussions. (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants.

 

47

--------------------------------------------------------------------------------


 

7.7.                            Notices. To the extent the same is not otherwise
notified to the Administrative Agent in connection with proper notices and
filings with the Bankruptcy Court, promptly give notice to the Administrative
Agent and each Lender of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any (i) default or event of default under
any Contractual Obligation of any Group Member or (ii) litigation, investigation
or proceeding that may exist at any time between any Group Member and any
Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could have a Material Adverse Effect;

 

(c)                                  any litigation or proceeding affecting any
Group Member (i) in which the amount involved is $500,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought,
which if adversely determined, could have a Material Adverse Effect or
(iii) which relates to any Loan Document;

 

(d)                                 the following events, as soon as possible
and in any event within 30 days after the Borrower knows or has reason to know
thereof: (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;
and

 

(e)                                  any development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.7 (other than those made through the
Bankruptcy Court) shall be accompanied by a statement of a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action the Borrower or the relevant Subsidiary proposes to take with respect
thereto.

 

7.8.                            Environmental Laws; ERISA.

 

(a)                                 Comply with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding

 

48

--------------------------------------------------------------------------------


 

Environmental Laws, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Comply with the applicable provisions of
ERISA, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

7.9.                            [Reserved].

 

7.10.                     Additional Collateral, etc. With respect to any
property acquired after the Closing Date by any Group Member (other than (x) any
property described in paragraph (b), (c) or (d) below, (y) any property subject
to a Lien expressly permitted by Section 8.3(g) and (z) property acquired by any
Foreign Subsidiary) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property, including (1) the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (2) using commercially reasonable efforts to deliver certificates
evidencing the Capital Stock of any Foreign Subsidiary or the Capital Stock of
any Issuer (as defined in the Guarantee and Collateral Agreement) that is not a
Subsidiary, in each case to the extent included in the Collateral.

 

7.11.                     Further Assurances. From time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with respect to any other property or
assets hereafter acquired by the borrower or any Subsidiary which may be deemed
to be part of the Collateral) pursuant hereto or thereto. Upon the exercise by
the Administrative Agent or any Secured Party of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

7.12.                     Use of Proceeds.  Use the proceeds of the Term Loans
solely for the purposes, and subject to the restrictions, set forth in
Section 5.16.

 

49

--------------------------------------------------------------------------------


 

SECTION 8. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Term Commitments remain in
effect or any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

8.1.                            Financial Covenant. Following the termination of
the Plan Support Agreement, permit (i) actual cumulative receipts received by
the Borrower and its Subsidiaries, taken as a whole, to be less than 85% of
projected cumulative receipts in the Thirteen Week Forecast and (ii) there to be
a shortfall in the actual Cumulative Net Cash Flow in the Thirteen Week Forecast
exceeding the greater of (x) 15% of the projected Cumulative Net Cash Flow and
(y) $1,000,000, as of the end of any week after the Petition Date, in each case,
as determined on a cumulative basis for the applicable Test Period.  For
purposes of this Agreement, “Cumulative Net Cash Flow” means, for any Test
Period, the cumulative receipts received by the Borrower and its Subsidiaries,
taken as a whole, less the cumulative disbursements paid by the Borrower and its
Subsidiaries, taken as a whole.

 

8.2.                            Indebtedness. Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness or, in the case
of any Subsidiary, issue any preferred Capital Stock, except:

 

(a)                                 Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(b)                                 Indebtedness (i) of the Borrower to any
Subsidiary, (ii) of any Subsidiary Guarantor to the Borrower or any other
Subsidiary and (iii) of any Foreign Subsidiary to any other Foreign Subsidiary;

 

(c)                                  Guarantee Obligations incurred by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 8.2(d) and any Permitted Refinancing Indebtedness in
respect thereof;

 

(e)                                  Indebtedness (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by
Section 8.3(g) in an aggregate principal amount not to exceed $1,500,000 at any
one time outstanding;

 

(f)                                   [Reserved];

 

(g)                                  Hedge Agreements permitted under
Section 8.12;

 

(h)                                 [Reserved];

 

(i)                                     Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, bankers acceptances, letters of credit, surety
bonds or other similar obligations arising in the ordinary course of business;

 

50

--------------------------------------------------------------------------------


 

(j)                                    Indebtedness arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; and

 

(k)                                 Indebtedness arising under or in connection
with the Prepetition Credit Agreement.

 

8.3.                            Liens. Create, incur, assume or suffer to exist
any Lien upon any of its property, whether now owned or hereafter acquired,
except for:

 

(a)                                 Liens for taxes, assessments or governmental
charges or claims not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 Liens or deposits to secure the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, performance bonds, bid bonds, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(e)                                  easements, rights-of-way, restrictions,
zoning restrictions, covenants, conditions, encroachments and minor defects or
irregularities in title and other similar encumbrances incurred in the ordinary
course of business that do not in any case materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the Borrower or any of its Subsidiaries;

 

(f)                                   Liens in existence on the date hereof
listed on Schedule 8.3(f), securing Indebtedness permitted by Section 8.2(d),
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;

 

(g)                                  Liens securing Indebtedness of the Borrower
or any Subsidiary incurred pursuant to Section 8.2(e) to finance the acquisition
of fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby is not increased;

 

(h)                                 Liens created pursuant to the Security
Documents;

 

51

--------------------------------------------------------------------------------


 

(i)                                     Liens securing Indebtedness of the
Borrower or any Subsidiary incurred pursuant to Section 8.2(k);

 

(j)                                    any interest or title of a lessor under
any lease entered into by the Borrower or any other Subsidiary in the ordinary
course of its business and covering only the assets so leased;

 

(k)                                 any attachment or judgment Lien not
constituting an Event of Default;

 

(l)                                     non-exclusive licenses of Intellectual
Property granted by the Borrower or any of its Subsidiaries in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business;

 

(m)                             bankers Lien’s and rights of set off arising by
operation of law; and

 

(n)                                 subject to compliance with Sections 8.14 and
8.15, Liens that may be deemed to exist by virtue of contractual provisions that
restrict the ability of the Borrower or any of its Subsidiaries from granting or
permitting to exist Liens on their respective assets.

 

8.4.                            Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
of its property or business, except that:

 

(a)                                 any Subsidiary of the Borrower may be merged
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving corporation) or with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving corporation); and any Foreign Subsidiary of the Borrower may be merged
or consolidated with or into any other Foreign Subsidiary of the Borrower;

 

(b)                                 any Subsidiary of the Borrower may Dispose
of any or all of its assets (upon voluntary liquidation, dissolution or
otherwise) to the Borrower or any Subsidiary Guarantor;

 

(c)                                  any Subsidiary may merge with another
Person to effect a transaction permitted under Section 8.8;

 

(d)                                 transactions permitted under Section 8.5
shall be permitted; and

 

(e)                                  any Subsidiary that is not a Subsidiary
Guarantor may be liquidated, wound up or dissolved, provided that immediately
thereafter all of the assets of such Subsidiary are distributed to the holders
of its Capital Stock on a pro rata basis.

 

8.5.                            Disposition of Property. Dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

 

52

--------------------------------------------------------------------------------


 

(a)                                 the Disposition of obsolete, worn out or
surplus property in the ordinary course of business;

 

(b)                                 the sale of inventory in the ordinary course
of business;

 

(c)                                  Dispositions permitted by Section 8.4(b);

 

(d)                                 the sale or issuance of any Subsidiary’s
Capital Stock to the Borrower or any Wholly Owned Subsidiary Guarantor;

 

(e)                                  the sale or lease of equipment systems in
the ordinary course of the Borrower’s business;

 

(f)                                   sales of equipment removed from hotel
rooms in the ordinary course of business upon expiration of contract or renewals
or upgrades thereof;

 

(g)                                  the non-exclusive licensing of Intellectual
Property in the ordinary course of business;

 

(h)                                 leases or subleases of property in the
ordinary course of business which do not interfere materially with the ordinary
conduct of business of the Borrower or its Subsidiaries;

 

(i)                                     the sale, discount or other compromise
for less than the face value thereof of notes or accounts receivable solely to
settle disputes with the maker or account debtor thereof;

 

(j)                                    Dispositions of Property from the
Borrower to any Subsidiary Guarantor, and from a Subsidiary to the Borrower or a
Subsidiary Guarantor; and

 

(k)                                 issuance and sale or disposition by any
Subsidiary of its shares of Capital Stock to directors or members of a governing
body similar to a board of directors in order to qualify such directors or
members to serve as such under applicable law.

 

8.6.                            Restricted Payments. Declare or pay any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any Subsidiary (collectively, “Restricted
Payments”), except that:

 

(a)                                 any Subsidiary may make Restricted Payments
to the holders of its Capital Stock on a pro rata basis; and

 

(b)                                 the foregoing shall not prohibit the
repurchase, redemption or other acquisition or retirement of Capital Stock
deemed to occur upon the exercise or exchange of stock options, warrants or
other similar rights to the extent such Capital Stock represents a

 

53

--------------------------------------------------------------------------------


 

portion of the exercise or exchange price of those stock options, and the
repurchase, redemption or other acquisition or retirement of Capital Stock made
in lieu of withholding taxes resulting from the exercise or exchange of stock
options, warrants or other similar rights or from the vesting of restricted
stock, restricted stock units or similar rights.

 

8.7.                            Capital Expenditures. Make or commit to make any
Capital Expenditure except Capital Expenditures of the Borrower and its
Subsidiaries set forth in the Thirteen Week Forecast.

 

8.8.                            Investments. Make any advance, loan, extension
of credit (by way of guaranty or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting a business unit of, or make any other investment
in, any Person (all of the foregoing, “Investments”), except:

 

(a)                                 extensions of trade credit and endorsements
of negotiable instruments and other negotiable documents, in each case in the
ordinary course of business;

 

(b)                                 Investments in Cash Equivalents;

 

(c)                                  Guarantee Obligations permitted by
Section 8.2;

 

(d)                                 [Reserved];

 

(e)                                  [Reserved];

 

(f)                                   intercompany Investments by any Group
Member in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor and nominal Investments may be made in a Subsidiary
immediately prior to its becoming a Subsidiary Guarantor solely to the minimum
extent necessary to capitalize such Subsidiary;

 

(g)                                  obligations of one or more directors,
officers or other employees of the Borrower or any Subsidiary in connection with
such directors’, officers’ or employees’ acquisition of shares of the Borrower’s
common stock, so long as no cash is actually advanced by the Borrower or any of
its Subsidiaries to such directors, officers or employees in connection with the
acquisition of any such obligations;

 

(h)                                 [Reserved];

 

(i)                                     [Reserved];

 

(j)                                    Restricted Payments to the extent
permitted by Section 8.6;

 

(k)                                 [Reserved];

 

(l)                                     promissory notes and other non-cash
consideration received by the Borrower and its Subsidiaries pursuant to
Dispositions permitted by Section 8.5;

 

54

--------------------------------------------------------------------------------


 

(m)                             Investments received in compromise or settlement
of claims against any other Person arising in the ordinary course of business,
including pursuant to any Reorganization Plan or similar arrangement upon the
bankruptcy or insolvency of any Person; and

 

(n)                                 Investments related to Hedge Agreements
permitted by this Agreement.

 

8.9.                            Optional Payments of Certain Debt Instruments. 
Except as otherwise allowed pursuant to the DIP Orders or any order of the
Bankruptcy Court, (i) make any payment or prepayment or redemption or
acquisition for value or any cancellation or other retirement of any Prepetition
Indebtedness or other pre-Petition Date obligations of any Loan Party other than
refinancings otherwise permitted by this Agreement, (ii) pay any interest on any
Prepetition Indebtedness of any Loan Party (whether in cash, in kind securities
or otherwise), or (iii) make any payment or create or permit any Lien pursuant
to section 361 of the Bankruptcy Code (or pursuant to any other provision of the
Bankruptcy Code authorizing adequate protection) on property of the Loan
Parties, or apply to the Bankruptcy Court for the authority to do any of the
foregoing, or permit any of its Domestic Subsidiaries to do any of the
foregoing; provided that (x) the Borrower and the Guarantors may make payments
for administrative expenses that are allowed and payable under sections 330 and
331 of the Bankruptcy Code, (y) the Borrower may prepay the obligations under
the Loan Documents and make payments permitted by the “first day” orders, and
(z) the Borrowers may make payments to such other claimants and in such amounts
as may be approved by the Bankruptcy Court.  In addition, no Loan Party shall
permit any of its Domestic Subsidiaries to make any payment, redemption or
acquisition on behalf of such Loan Party which such Loan Party is prohibited
from making under the provisions of this Section 8.9.

 

8.10.                     Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member,
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member, than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided, that the foregoing restriction shall
not prohibit (i) payment of reasonable fees to directors of the Borrower and its
Subsidiaries, (ii) any employment agreement, employee benefit plan, agreement or
plan relating to director, employee or officer compensation, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its Subsidiaries existing on the Closing Date, or entered
into thereafter in the ordinary course of business and approved by the Board of
Directors and stockholders (if necessary) of the Borrower and (iii) any
Investments and Restricted Payments that do not violate the provisions of this
Agreement.

 

8.11.                     Sales and Leasebacks. Enter into any arrangement with
any Person providing for the leasing by any Group Member of real or personal
property that has been or is to be sold or transferred by such Group Member to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of such
Group Member, provided, however, that, the Borrower may enter into sales and
leases of systems in the ordinary course of the Borrower’s business.

 

55

--------------------------------------------------------------------------------


 

8.12.       Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.

 

8.13.       Changes in Fiscal Periods; Accounting Changes. Permit (i) the fiscal
year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters or (ii) changes in accounting
policies or reporting practices, except as permitted or required by GAAP.

 

8.14.       Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired or
to secure its obligations under the Loan Documents or any refinancing thereof
other than (a) this Agreement and the other Loan Documents and (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).

 

8.15.       Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary. The foregoing shall not apply to: (i) any agreement or instrument
binding upon a Person acquired in connection with an acquisition permitted
hereby as such agreement or instrument is in effect at the time of such
acquisition (except to the extent such agreement or instrument was entered into
in connection with or in contemplation of such acquisition), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired and (ii) customary anti-assignment, subletting and transfer provisions
in leases and licenses and other contracts entered into in the ordinary course
of business.

 

8.16.       Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are similar,
related, incidental or ancillary thereto or that constitute a reasonable
extension or expansion thereof, except to such extent as would not be material
to the Borrower and its Subsidiaries taken as a whole.

 

56

--------------------------------------------------------------------------------


 

8.17.       Amendments of Constitutive Documents.  Amend (i) its constitutive
documents except for amendments that could not reasonably be expected to
adversely affect the interests of the Lenders in any material respect or
(ii) any of the Material Contracts, except for amendments that could not
reasonably be expected to adversely affect the interests of the Lenders in any
material respect.

 

8.18.       [Reserved].

 

8.19.       Chapter 11 Cases.

 

(a)           Except for the Carve-Out, incur, create, assume, suffer to exist
or permit any other Superpriority Claim which is pari passu with or senior to
the claims of the Administrative Agent and Lenders against the Loan Parties or
the adequate protection Liens or claims, if any, of the Prepetition Agent or
Prepetition Lenders against the Loan Parties, except as set forth in the Interim
Order or Final Order, as applicable.

 

(b)           Make or permit to be made any change to the Interim Order or the
Final Order.

 

(c)           File an application for the approval of any superpriority claim or
any Lien in any of the Chapter 11 Cases that is pari passu with or senior to the
Liens securing the Obligations, Liens securing the obligations under the
Prepetition Credit Agreement, or any Liens granted by the Bankruptcy Court to
the Prepetition Agent on behalf of itself and the Prepetition Lenders as
adequate protection for the Prepetition Agent’s prepetition Liens without the
consent of the Administrative Agent and the Prepetition Agent.

 

(d)           Commence any adversary proceeding, contested matter or other
action asserting any claims or defenses or otherwise against Administrative
Agent, any Lender, the Prepetition Agent or any Prepetition Lender with respect
to this Agreement, the other Loan Documents, the transactions contemplated
hereby or thereby, the Prepetition Credit Agreement, the other documents or
agreements executed or delivered in connection therewith or the transactions
contemplated thereby.

 

(e)           The Loan Parties shall not make (i) any prepetition “critical
vendor” payments or other payments on account of any creditor’s prepetition
unsecured claim, (ii) payments on account of claims or expenses arising under
section 503(b)(9) of the Bankruptcy Code or (iii) payments under any management
incentive plan or on account of claims or expenses arising under section
503(c) of the Bankruptcy Code, except in each case in amounts and on terms and
conditions that (a) are approved by order of the Bankruptcy Court after notice
and a hearing and (b) are expressly permitted by the terms of the Loan Documents
and within the limits, including any allowed variance, of any approved Thirteen
Week Forecast.

 

SECTION 9. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

57

--------------------------------------------------------------------------------


 

(a)           the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document within two (2) Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or

 

(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

(c)           any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 7.4(a) (with respect to
the Borrower only), Section 7.7(a) or Section 8 of this Agreement or Sections
5.5 and 5.7(b) of the Guarantee and Collateral Agreement; or

 

(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 10 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

(e)           any Group Member (i) defaults in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation or Hedge
Agreement, but excluding the Loans) on the scheduled or original due date with
respect thereto which is not stayed by the filing of the Chapter 11 Cases; or
(ii) defaults in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created which is not stayed by the filing of
the Chapter 11 Cases; or (iii) defaults in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable which is not stayed by
the filing of the Chapter 11 Cases; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$1,500,000; or

 

(f)            (i) any Group Member (other than a Debtor) shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction,

 

58

--------------------------------------------------------------------------------


 

domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member (other than a Debtor) shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against any Group Member (other
than a Debtor) any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) any Group Member (other than a
Debtor) shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i) or
(ii) above; or (iv) any Group Member (other than a Debtor) shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

 

(g)           (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

 

(h)           one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $1,500,000 or more, or any warrant of attachment, execution,
distraint or similar process against all or any substantial part of the assets
of any Group Member is issued and all such judgments, decrees or warrants shall
not have been vacated, discharged, stayed or bonded pending appeal within 30
days from the entry thereof; or

 

(i)            any of the Loan Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Loan Documents shall cease to
be enforceable and of the same effect and priority purported to be created
thereby; or

 

59

--------------------------------------------------------------------------------


 

(j)            the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k)           (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 40% of the outstanding common stock of the Borrower or (ii) the board
of directors of the Borrower shall cease to consist of a majority of Continuing
Directors; or

 

(l)            (i)            any of the Chapter 11 Cases concerning the Loan
Parties shall be dismissed or converted to a case under chapter 7 of the
Bankruptcy Code or any Loan Party shall file a motion or other pleading or
support a motion or other pleading filed by any other Person seeking the
dismissal or conversion of any of the Chapter 11 Cases concerning the Loan
Parties under section 1112 of the Bankruptcy Code or otherwise; a trustee under
chapter 7 or chapter 11 of the Bankruptcy Code, a responsible officer or an
examiner with enlarged powers relating to the operation of the business (powers
beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code)
under section 1106(b) of the Bankruptcy Code shall be appointed in any of the
Chapter 11 Cases; or any Loan Party shall file a motion or other pleading or
shall consent to a motion or other pleading filed by any other Person seeking
any of the foregoing; or

 

(ii)           the existence of any other Superpriority Claim (other than the
Carve-Out) in any of the Chapter 11 Cases which is pari passu with or senior to
the claims of the Administrative Agent and the Secured Parties against any Loan
Party hereunder, or there shall arise or be granted any such pari passu or
senior Superpriority Claim (other than the Carve-Out); or

 

(iii)          the Bankruptcy Court shall enter an order or orders granting
relief from the automatic stay applicable under section 362 of the Bankruptcy
Code to the holder or holders of any security interest to proceed against,
including foreclosure (or the granting of a deed in lieu of foreclosure or the
like) on, any assets of any of the Borrowers or the Guarantors that have a value
in excess of $1,500,000 in the aggregate; or

 

(iv)          an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered (A) reversing, staying for a period in excess of
10 days or vacating either of the DIP Orders, (B) without the written consent of
the Required Lenders, amending, supplementing or modifying either of the DIP
Orders or (C) denying or terminating the use of cash collateral by the Borrower
or the Guarantors pursuant to either of the DIP Orders; or any Loan Party shall
file a motion or other pleading or shall consent to a motion or other pleading
filed by any other Person seeking any of the foregoing; or

 

60

--------------------------------------------------------------------------------


 

(v)           default in any material respect shall be made by Borrower or any
Guarantor in the due observance or performance of any term or condition
contained in the DIP Orders; or

 

(vi)          a final non-appealable order of the Bankruptcy Court shall be
entered that provides for the recovery from any portions of the Collateral of
any costs or expenses of preserving or disposing of such Collateral under
section 506(c) of the Bankruptcy Code; or any Loan Party shall bring a motion in
the Chapter 11 Cases seeking, or otherwise consent to, authority from the
Bankruptcy Court (i) to recover from any portions of the Collateral any costs or
expenses of preserving or disposing of such Collateral under section 506(c) of
the Bankruptcy Code or (ii) to effect any other action or actions (x) materially
adverse to the Administrative Agent or Lenders or their rights and remedies
hereunder or their interest in the Collateral or (y) inconsistent with the Loan
Documents; or

 

(vii)         the entry of the Final Order shall not have occurred within 30
days of the entry of the Interim Order; or

 

(viii)        the Bankruptcy Court shall terminate or reduce the period pursuant
to section 1121 of the Bankruptcy Code during which the Loan Parties have the
exclusive right to file Reorganization Plan and solicit acceptances thereof; or

 

(ix)          the Loan Parties, or any Person claiming by or through the Loan
Parties, shall obtain court authorization to commence, or shall commence, join
in, assist or otherwise participate as an adverse party in any suit or other
proceeding against the Administrative Agent or any of the Lenders relating to
any Facility, unless (i) such suit or other proceeding is in connection with the
enforcement of the Loan Documents against the Administrative Agent or Lenders or
(ii) such suit or other proceeding is stayed pursuant to section 362 of the
Bankruptcy Code or an order of the Bankruptcy Court and is released upon the
“Effective Date” of a Reorganization Plan, as defined therein, and the order
confirming such Reorganization Plan provides that any such suit or proceeding
shall be dismissed with prejudice; or

 

(x)           subject to Section 4.19, after the order confirming a
Reorganization Plan (the “Confirmation Order”) shall have been entered by the
Bankruptcy Court, any Loan Party shall fail to satisfy in full all Obligations
under the Loan Documents on or after the effective date of such plan or
reorganization or fail to comply in any material respect with the Confirmation
Order, or the Confirmation Order shall have been revoked, remanded, vacated,
reversed, rescinded or modified or amended in any manner that is materially
adverse to the Administrative Agent’s or the Lenders’ interests or inconsistent
with the Loan Documents; or

 

(xi)          the commencement of any adversary proceeding, contested matter or
other action by any Loan Party or any other party either asserting any claims
and defenses or otherwise against any of the Prepetition Agent or the
Prepetition

 

61

--------------------------------------------------------------------------------


 

Lenders under the Prepetition Credit Agreement with respect to the obligations
of any Loan Party thereunder or the liens granted to such agent to secure the
obligations under the Prepetition Credit Agreement, except as may be permitted
under the Interim Order or Final Order; or

 

(xii)         the termination of the Plan Support Agreement,

 

then, and in any such event, without further order of or application to the
Bankruptcy Court, either or both of the following actions may be taken: (i) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Term Commitments to be terminated forthwith, whereupon
the Term Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable. 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

SECTION 10. THE ADMINISTRATIVE AGENT

 

10.1.       Appointment. Each Lender (and, if applicable, each other Secured
Party) hereby irrevocably designates and appoints the Administrative Agent as
the agent of such Lender (and, if applicable, each other Secured Party) under
this Agreement and the other Loan Documents, and each such Lender (and, if
applicable, each other Secured Party) irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender or other Secured Party, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

10.2.       Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

 

10.3.       Exculpatory Provisions. Neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing

 

62

--------------------------------------------------------------------------------


 

are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders or
any other Secured Party for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder, or (iii) liable for any special, exemplary, punitive or
consequential damages arising out of, or in connection with, or as a result of,
this Agreement, any of the other Loan Documents or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

10.4.       Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Required Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans and all other Secured
Parties.

 

10.5.       Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to)

 

63

--------------------------------------------------------------------------------


 

take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Secured Parties.

 

10.6.       Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender (and, if applicable, each other Secured Party) expressly acknowledges
that neither the Administrative Agent nor any of its respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender or any other Secured Party.
Each Lender (and, if applicable, each other Secured Party) represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any other Secured Party, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any other Secured Party, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

10.7.       Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Term Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of, the Term Commitments, this Agreement, any of the other Loan
Documents, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s

 

64

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

10.8.       Administrative Agent in Its Individual Capacity. The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though the Administrative
Agent were not the Administrative Agent. With respect to its Loans made or
renewed by it, if any, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
“Lender”, “Lenders”, “Secured Party” and “Secured Parties” shall include the
Administrative Agent in its individual capacity.

 

10.9.       Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent, which successor agent shall (unless an
Event of Default under Section 9(a) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

10.10.     Administrative Agent Generally. Except as expressly set forth herein,
the Administrative Agent shall not have any duties or responsibilities hereunder
in its capacity as such.

 

SECTION 11. MISCELLANEOUS

 

11.1.       Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan

 

65

--------------------------------------------------------------------------------


 

Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) reduce or forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in Section 8.1 shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Term Commitment, in each
case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral (except as provided in Section 11.14(b)) or release any Subsidiary
Guarantor from its obligations under the Guarantee and Collateral Agreement
(except as provided in Section 11.14(a)) without the written consent of all
Lenders; (iv) amend, modify or waive any provision of Section 4.8 without the
written consent of the Required Lenders; (v) reduce the amount of Net Cash
Proceeds required to be applied to prepay Loans under this Agreement without the
written consent of the Required Lenders; (vi) amend, modify or waive any
provision of Section 10 without the written consent of the Administrative Agent;
(vii) amend, modify or waive any Loan Document so as to alter the ratable
treatment of the Borrower Credit Agreement Obligations or (viii) amend, modify
or waive any provision of Section 11.6 in a manner that further restricts
assignments thereunder without the written consent of each Lender adversely
affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right to purchase from
such Non-Consenting Lenders, and such Non-Consenting Lenders agree that they
shall, upon the Administrative Agent’s request, sell and assign to the
Administrative Agent or such Person, all of the Term Loans or Term Commitments
of such Non-Consenting Lenders for an amount equal to the principal balance of
all such Term Loans or Term Commitments held by such Non-Consenting Lenders and
all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment and

 

66

--------------------------------------------------------------------------------


 

Assumption. In addition to the foregoing, the Borrower may replace any
Non-Consenting Lender pursuant to Section 4.13. Any sale and assignment
consummated in accordance with the provisions of this paragraph shall be at the
sole cost and expense of the Borrower (including all breakage costs required to
be paid pursuant to Section 4.11 hereof and any processing or recordation fee
required to be paid pursuant to Section 11.6(b) hereof).

 

11.2.       Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

The Borrower:

LodgeNet Interactive Corporation

3900 West Innovation Street

Sioux Falls, South Dakota 57101

Attention: Chief Financial Officer

Telecopy: (605) 988-1715

Telephone: (605) 988-1000

 

 

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York

Attention: Gary T. Holtzer, Esq. and

Ted S. Waksman, Esq.

Telecopy: (212) 310-8007

Telephone: (212) 310-8000

 

 

with a copy to:

Col-L Acquisition, LLC

2450 Broadway, 6th Floor

Santa Monica, California  90404

Attention:  Richard Nanula

Telecopy:  (310) 282-8816

Telephone:  (310) 282-8820

 

 

with a copy to:

Liner Grode Stein Yankelevitz Sunshine

     Regenstreif & Taylor LLP

1100 Glendon Avenue | 14th Floor

Los Angeles, CA 90024.3503

Attention: Brian D. Kilb

Telecopy:  (310) 500-3501

Telephone:  (310) 500-3500 

 

 

The Administrative Agent:

Gleacher Products Corp.
1290 Avenue of the Americas, 5th Floor

 

67

--------------------------------------------------------------------------------


 

 

New York, New York 10104

Attention: Joanna Anderson

Telecopy:  (646) 786-4385

Telephone:  (212) 273-7219

 

 

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Michael Stamer, Esq.

Telecopy:  (212) 872-1002

Telephone:  (212) 872-1025

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

11.3.       No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

11.4.       Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

11.5.       Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
counsel to the Administrative Agent and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its

 

68

--------------------------------------------------------------------------------


 

costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and documented fees and disbursements of
outside counsel to the Administrative Agent and Lenders, (c) to pay, indemnify,
and hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents, trustees,
advisors and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents
(regardless of whether any Loan Party is or is not a party to any such actions
or suits) and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable and documented fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 11.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 11.5 shall be submitted to the Chief Financial Officer of the
Borrower (Telephone No. (605) 988-1000) (Telecopy No. (605) 988-1715), at the
address of the Borrower set forth in Section 11.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

11.6.       Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

 

69

--------------------------------------------------------------------------------


 

(b)           (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Commitments and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an (x) assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or, if a Default or Event of Default has
occurred and is continuing, any other Person and (y) any assignment by the
Administrative Agent (or its Affiliates); provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; and

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for (x) an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund and (y) any assignment by the
Administrative Agent (or its Affiliates).

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Term Commitments or Loans under any Facility, the amount
of the Term Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $500,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in connection with simultaneous assignments to two or more Approved Funds;
provided, further, that in connection with the initial assignments effected in
connection with the primary syndication on or around the date hereof, no
processing and recordation fee shall be payable by such Lenders;

 

(C)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

 

(D)          in the case of an assignment to a related CLO (as defined below),
the assigning Lender shall retain the sole right to approve any amendment,

 

70

--------------------------------------------------------------------------------


 

modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 11.1 and (2) directly affects such CLO.

 

For the purposes of this Section 11.6, the terms “Approved Fund” and “CLO” have
the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered, advised or managed by a Lender or an Affiliate of such Lender or
an entity or an Affiliate of an entity that administers, advises or manages such
Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
4.9, 4.10, 4.11 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Commitments
of, and principal amount of the Loans and amounts of interest owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative

 

71

--------------------------------------------------------------------------------


 

questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section (if
required to be paid) and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)           (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Term Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 11.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.9, 4.10 and 4.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of
Section 11.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 11.7(a) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 4.9 or 4.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 4.10 unless such Participant complies with
Section 4.10(d) (it being understood that the documentation required under
Section 4.10(d) shall be delivered to the participating Lender).

 

(iii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, (A) maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”) and
(B) collect from each such Participant the appropriate forms, certificates and
statements described in Sections 4.10 (d) as if such Participant were a Lender
under Section 4.10; provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters

 

72

--------------------------------------------------------------------------------


 

of credit or its other obligations under any Loan Document) to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

 

(f)            Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 11.6(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

 

(g)           Notwithstanding the foregoing, the Borrower will not, and will
cause its Subsidiaries not to, acquire any Loans (whether by assignment,
participation, purchase or otherwise) any Loans or Term Commitments.

 

11.7.       Adjustments; Set-off.

 

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender

 

73

--------------------------------------------------------------------------------


 

shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.8.       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

11.9.       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.10.     Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein, in the other Loan Documents or such letter agreement.

 

11.11.     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT
APPLICABLE, THE BANKRUPTCY CODE.

 

74

--------------------------------------------------------------------------------


 

11.12.     Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

11.13.     Acknowledgments. The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

11.14.     Releases of Guarantees and Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Secured Party (without requirement of notice to or consent of
any Secured Party except as expressly required by Section 11.1) to take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations (i) to the extent necessary to permit

 

75

--------------------------------------------------------------------------------


 

consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)           At such time as (i) the Loans and the other Obligations (other
than Unasserted Contingent Obligations and obligations (other than Unasserted
Contingent Obligations) under or in respect of Hedge Agreements) shall have been
paid in full (or cash collateralized in a manner satisfactory to the
Administrative Agent) and (ii) the Term Commitments have been terminated, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

 

11.15.     Confidentiality. The Administrative Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee, to any pledgee referred to in Section 11.6(d) or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

 

11.16.     WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

11.17.     USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

 

76

--------------------------------------------------------------------------------


 

11.18.     Conflict.  In the event of a conflict between this Agreement and the
DIP Orders, the DIP Order, as applicable, shall govern.

 

[Signature Page Follows]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

LODGENET INTERACTIVE CORPORATION

 

 

 

 

By:

/s/ James G. Naro

 

 

Name: James G. Naro

 

 

Title: Co-CEO

 

[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

GLEACHER PRODUCTS CORP., as Administrative Agent

 

 

 

 

By:

/s/ Joanna Anderson

 

 

Name: Joanna Anderson

 

 

Title: Authorized Signatory

 

[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

,

 

as Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]

 

--------------------------------------------------------------------------------